Title: To Thomas Jefferson from John Davis, 18 September 1807
From: Davis, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Petersburg, September 18, 1807.
                        
                        You do me unspeakable honour in finding time to acknowledge having received the Pamphlet which I took the
                            liberty to send you. Accept, I entreat you, my thanks. I should trespass against the public were I to write more, 
                  Cum tot
                            sustineas et tanta negotia solus. 
                  I am, with perfect respect, Sir, Your most obedient Servant,
                        
                            John Davis.
                        
                    